PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

		Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD



Application Number:  14/775,465
Filing Date: September 11, 2015
Appellant(s): Duffy, Erin M.



__________________
Iva Dincheva
For Appellant


EXAMINER'S ANSWER







(1) Grounds of Rejection to be Reviewed on Appeal 
The following ground(s) of rejection are applicable to the appealed claims:
	
Status of the Claims
	Claims 5 and 45-48 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5 and 45-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Riordan et al (2009) in view of Roe et al (2012) of record.
O’Riordan et al. teach that delafloxacin (DFX) is active against a variety of gram-positive bacteria, including methicillin-and quinolone-resistant strains of Staphylococcus aureus (MRSA, QRSA).  O’Riordan et al. teach that DFX 300mg IV (intravenous) BID was the best tolerated regimen and effective in treating patients with complicated skin and skin structure infection (cSSSI).

Roe et al. teach patient populations having both more than 100kg and with a body mass index greater than 40kg/m2. Roe et al. teach the dosing frequency of every 12 hours or every 24 hours for patient with BMI greater than 40kg/m2and body mass more than 100kg (Table 1). Roe et al. teach that obesity is a growing problem in the United States. Obesity alters the pharmacokinetic profiles of various drugs. Although there are guidelines for dose adjustments for many of the antibiotics commonly used in the emergency department (ED), they are seldom used.  Roe et al. teach that emergency physicians very frequently under dose common antimicrobial in obese patients (under conclusions page 1214).
It would have been obvious to one of ordinary skill in the art to modify the teaching of O’Riordan et al. and employ at least the dose of delafloxacin 300mg IV twice a day including obese patients suffering from cSSSI acutely or chronically because delafloxacin 300mg IV twice a day in general is useful for the treatment of cSSSI as taught by O’Riordan et al. and because the obese patients are very frequently under dosed as taught by Roe et al.  Therefore, it would have been obvious to one or ordinary skill in the art to employ at least the general dosages of delafloxacin which is 300mg IV known in the treatment of cSSSI without the surprising and unexpected result in the treatment of obese patients compared with the non-obese patients.
Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references.

The Examiner’s Response to Appellant’s Argument begins at the top of the following page 5.
 (2) Response to Argument
The examiner notes that claims 5 and 45 are directed to a subject that has a normal BMI and is not overweight or obese.  Claim 45 depends from claim 5 and includes subjects with a BMI that is equal to 25.  The instant Specification defines a BMI of 25 to be inclusive of “normal.”  See Specification @ par. 12.  
Instant specification discloses in paragraph [0026]: “in one particular Phase 2b clinical trial of delafloxacin for the treatment of Acute Bacterial Skin and Skin Structure Infections (ABSSSD), including methicillin-resistant Staphylococcus aureus (MRSA). In this regard, O’Riordan teaches that delafloxacin (DFX) 300 mg administered intravenously BID to be the most well-tolerated dosing regimen and effective in treating patients with complicated skin and skin structure infection (cSSSI), including those with MRSA (methicillin-resistant Staphylococcus aureus) and QRSA (quinolone-resistant Staphylococcus aureus).  This is the claimed agent and the claimed dosage regimen for treatment a same type of infection.  The examiner believes that these teachings by O’Riordan et al. alone establish a prima facie showing, at least for a patient with a BMI of 25.
Roe teaches that antibiotics are frequently underdosed in subjects that have a BMI that is greater than 40 kg/m2.  Roe explains that emergency physicians frequently underdose common antimicrobials none of which are DFX.  Roe is referring to a first dose to be administered (i.e. “initial dose” taught in the “Results” section on page 1213 right column of Roe et al.), which is encompassed by the scope of instant claim 5 and its dependent claims.  This is clear because Roe explains that patients were not excluded based on creatinine clearance (CrCl) or liver function because that would not alter the first dose. See p1213, 2nd full par.  Roe also explains that in general, obesity does not affect drug absorption (See Discussion, right column, page 1213).  Further, Roe explains that clearance of an antibiotic can be associated with other comorbidities, such as fatty liver disease, which occurs with high prevalence in obese subjects (left column, page 1214).  

Appellant argues that the claimed dosage for administration was efficacious without an increase in adverse events.  
The examiner notes that the claimed agent is taught by O’Riordan et al. for administration to treat methicillin- and quinolone-resistant strains of Staphylococcus aureus (MRSA and QRSA) and that 300 mg IV (intravenous) BID (bis in die, i.e. twice a day) was the most well-tolerated of the regimens tested, with total 150 patients (See Results).  Most well-tolerated is interpreted to mean that the level of adverse events was relatively insubstantial.  

Appellant argues that the Examiner has relied on several combinations of drugs from the two references.  Specifically, Appellant argues that the Examiner relies on a disclosure of DFX at various dosages.
The examiner notes that O’Riordan teaches the identically claimed dosage regimen of 300 mg IV BID and notes that this regimen is the most well tolerated dosage to treat MRSA and QRSA.  

Appellant argues that Roe teaches that obese and overweight patients are frequently underdosed, also noting that emergency physicians frequently underdose common antibiotics.  
The examiner notes that Roe is teaching administration of an initial dosage and adjustments can be made to dosing (See 4th paragraph, left column, page 1214 of Roe et al.).  Further, many factors including comorbidities, such as fatty liver, will impact clearance rates.  Fatty liver has a high prevalence in subjects with a BMI above 40.  Thus, factors other than BMI can alter pharmacokinetics.  However, obesity does not alter drug absorption as taught by Roe et al. Therefore, the asserted unexpected results by Applicants that “Delafloxacin (DFX) 300 mg IV BID” specifically taught by O’Riordan et al. does work for a patient with BMI 25 or higher is not persuasive.
	Moreover, the examiner notes that in the Background section of the instant Specification at page 2, Appellant cites Ogden, C.L. and a Centers for Disease Control and Prevention (CDC) publication referring to 2009-2010 data from the table below.  These publications show that the percentage of adults aged 20 and over that are overweight and obese constitute 68.7% of the general population, including 35.7% obese.  See Table 1 reproduced below.  For consistency, the examiner refers to 2009-2010, which is the year that Applicant cited to show 35.7% percent have obesity to arrive at 68.7% (i.e., 35.7% plus 33%).
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    599
    1008
    media_image2.png
    Greyscale


As such, when O’Riordan teaches administering the same agent to treat subjects with ABSSSI, including MRSA and QRSA, without referring to a subject’s BMI, it is reasonable to conclude that O’Riordan was not tacitly and impliedly excluding 68.7% of the general population.  A person of ordinary skill in the art can reasonably interpret O’Riordan as applying to at least overweight subjects, among total 150 randomized patients, and that there is a reasonable expectation of success in treating all subjects.

	Appellant argues that there is no motivation to combine references.
	The examiner notes that Roe is directed to subjects with a BMI above 40 and notes that comorbidities will have an impact on drug clearance.  The combination of prior art makes clear that drug absorption is not impacted by obesity and is well-tolerated.  Roe does not, however, mean that the claimed dosage of as taught by O’Riordan would not work nor does the prior art as a whole indicate that an appropriate starting dosage for initial treatment would not be the regimen taught by O’Riordan.  The teachings of the references as a whole indicate to a POSA that the regimen taught by O’Riordan is a logical starting point for initial dosing and, in view of Roe, when a BMI  equal or above 25 as claimed in instant application a POSA should consider dose titration if necessary.  It is far from clear that such titration would be necessary.
	
In conclusion, the following should be noted:
The claimed agent is taught to treat ASSSI, including MRSA and QRSA at the identically claimed dosage regimen of 300 mg DFX administered intravenously BID.  This regimen is taught to be well-tolerated.  Independent claim 45 applies to subject with a “normal” BMI.  Roe explains that obesity does not impact drug absorption.  While O’Riordan teaches treating the general population, Appellant’s Specification indicates that 68.7% of the general population are overweight or obese.  Thus, a POSA would understand that O’Riordan does not exclude such subjects.  Roe notes that clearance can be altered by comorbidities, which are prevalent in subjects with a BMI above 40.  Thus, dose escalation in an obese subject may be nuanced.  However, a POSA understands that a logical starting point for an initial dose is that taught by O’Riordan and Roe stands for the proposition to be mindful that titrating to a higher dose could be necessary when administering antibiotics.  However, Roe does not teach away from the regimen taught by O’Riordan, Roe does not refer to the claimed potent antibiotic, Roe indicates that comorbidities may be important with respect to drug clearance, and Roe’s teachings are limited to those with an extremely high BMI.
As such, there is a reasonable and predictable expectation of success over O’Riordan in view of Roe that the claimed method would be efficacious in treating the claimed subject populations.
For the reasons, set forth supra and those previously made of record the rejection of claims 5 and 45-48 remains proper.

Respectfully submitted,
/JARED BARSKY/Primary Examiner, Art Unit 1628                                                                                                                                                                                                        
                                                                                                                                                                                                   Conferees:

/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628     

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.